Citation Nr: 0126727	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  98-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by headaches, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for disability 
manifested by heart palpitations, to include as due to 
undiagnosed illness.

4.  Entitlement to service connection for disability 
manifested by muscle pain, to include as due to undiagnosed 
illness.

5.  Entitlement to service connection for disability 
manifested by weight loss, to include as due to undiagnosed 
illness.

6.  Entitlement to service connection for disability 
manifested by fatigue, to include as due to undiagnosed 
illness.  

7.  Entitlement to service connection for disability 
manifested by nervousness, to include as due to undiagnosed 
illness.

8.  Entitlement to service connection for disability 
manifested by sleep difficulties, to include as due to 
undiagnosed illness.

9.  Entitlement to service connection for disability 
manifested by memory problems, to include as due to 
undiagnosed illness.

10.  Entitlement to service connection for disability 
manifested by testicular nodules, to include as due to 
undiagnosed illness.

11.  Entitlement to service connection for speech 
difficulties, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 1997, July 1997 and February 1998 
rating decisions by the Wilmington, Delaware, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was remanded to the RO by the Board in February 2000.  The 
veteran testified at a Board hearing in Washington, D.C. in 
September 2001. 


REMAND

The Board notes that there has been a significant change in 
the law since the Board's February 2000 remand.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).

The Board notes that the veteran has previously been provided 
with VA mental, eye, and general examinations.  However, it 
does not appear that the examiners were asked to review the 
claims folder and/or consider or comment upon the probability 
of a relationship between the veteran's complaints and his 
military service.  Therefore, the Board is unable to find 
that the examinations accomplished to date satisfy the 
requirements of 38 C.F.R. § 3.159(c)(4).

The record also reflects that in an April 1998 statement, the 
veteran's representative indicated that the veteran had 
recently been awarded Social Security disability benefits.  
It does not appear that the medical evidence considered by 
the Social Security Administration has been requested or 
associated with the claims folder.  Additionally, at his 
September 2001 Board hearing, the veteran stated that he had 
sought treatment at a VA medical facility in Durham, North 
Carolina.  A request for any medical treatment records at the 
Durham VA medical facility is therefore required.  

Although the Board regrets any further delay in this matter, 
applicable law and judicial decisions mandate further action 
in this case before the Board may properly proceed with 
appellate review.  Accordingly, the case is hereby REMANDED 
for the following actions:

1.  The RO should review the claims file 
and undertake all actions necessary to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  In this regard, any 
pertinent VA and private medical records 
not already in the claims file should be 
obtained and made of record, to 
specifically include all medical records 
from the VA medical facility in Durham 
from 1992 on.  The RO should also take 
appropriate action to obtain all records 
pertinent to the veteran's reported claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

2.  Upon completion of the above 
development, the veteran should be 
afforded VA specialist examinations of 
his eyes, headaches, heart palpitations, 
muscle pain, weight loss, fatigue, 
nervousness, sleep difficulties, memory 
problems, testicular nodules, and speech 
disability.  The claims folder must be 
made available to and be  reviewed by the 
examiners in connection with the 
examinations.  Any tests deemed necessary 
by the examiners should be completed and 
the results associated with the claims 
folder.  After reviewing the record and 
examining the veteran, the examiners are 
requested to note all pertinent 
symptomatology.  Each examiner should 
specifically state, as appropriate to the 
type of examination, whether there are 
any objective medical indications of 
disability.  The examiners should then 
clearly report whether or not the 
symptoms can, by history, physical 
examination and laboratory tests, be 
attributed to a known clinical diagnosis 
or diagnoses.  If the symptoms cannot be 
attributed to a known clinical diagnosis, 
the appropriate examiner should so state.  
As to any disorder which is medically 
diagnosed, the appropriate examiner is 
further requested to provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent or more probability) 
that such diagnosed disorder is related 
to the veteran's military service.  In 
regard to the claimed speech disability, 
the appropriate examiner should express 
an opinion as to whether the disability 
was present prior to service and if so, 
whether it was aggravated by active 
military service.  A complete rationale 
for all opinions expressed should be 
provided.  

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  An 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and to his representative.  After they 
are afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The purpose of this remand is to ensure compliance with the 
provisions of 38 C.F.R. § 3.159 (2001).  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


